              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 1 of 8




 1 Michele R. Stafford, Esq. (SBN 172509)
   Tino X. Do, Esq. (SBN 221346)
 2 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 3 Alameda, CA 94502
   Telephone: (510) 906-4710
 4 Email: mstafford@sjlawcorp.com
   Email: tdo@sjlawcorp.com
 5
   Attorneys for Plaintiffs, Boards Of Trustees
 6 Of the Sheet Metal Workers Pension Trust
   Of Northern California, et al.
 7

 8                                                         UNITED STATES DISTRICT COURT
 9                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 BOARDS OF TRUSTEES OF THE SHEET                                                                 Case No.:
   METAL WORKERS PENSION TRUST OF
12 NORTHERN CALIFORNIA;                                                                            COMPLAINT
13
   SHEET METAL WORKERS LOCAL 104
14 HEALTH CARE TRUST;

15 SHEET METAL WORKERS LOCAL 104
   SUPPLEMENTAL PENSION FUND;
16

17 SHEET METAL WORKERS LOCAL 104
   VACATION-HOLIDAY SAVINGS FUND;
18
   SHEET METAL WORKERS LOCAL 104 AND
19 BAY AREA INDUSTRY TRAINING FUND;

20
   RICK WERNER and SEAN O’DONOGHUE,
21 Trustees; and

22 SHEET METAL WORKERS
   INTERNATIONAL ASSOCIATION LOCAL
23 UNION 104,

24                             Plaintiffs,
25                v.
26 BOS SHEET METAL, INC., a California
   corporation.
27
                Defendant.
28
                                                                                                                        -1-
                                                                                                               COMPLAINT
                                                                                                                  Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 2 of 8




 1                                                                                       Parties

 2                1.           The Sheet Metal Workers Pension Trust of Northern California, Sheet Metal

 3 Workers Local 104 Health Care Trust, Sheet Metal Workers Local 104 Supplemental Pension

 4 Fund, Sheet Metal Workers Local 104 Vacation-Holiday Savings Fund, and Sheet Metal Workers

 5 Local 104 And Bay Area Industry Training Fund, are employee benefit plans as defined in the

 6 Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3) and are

 7 multi-employer plans as defined by ERISA §3(37)(A) (29 U.S.C. §1002(37)(A)). Plaintiffs Boards

 8 of Trustees are the named fiduciaries of Plaintiffs’ Trust Funds under ERISA §402(a), 29 U.S.C.
 9 §1002(a). Plaintiffs Rick Werner and Sean O’Donoghue are Trustees of the Trust Funds with

10 authority to act on behalf of all Trustees. Plaintiffs Board of Trustees of the Sheet Metal Workers

11 Pension Trust are authorized to bring suit and collect monies for all Plaintiffs, including all other

12 funds to which Defendants are obligated to contribute under the Bargaining Agreements described

13 below. These employee benefit plans and their fiduciaries are together referred to herein as “ERISA

14 Plaintiffs” or “Plaintiffs”.

15                2.           Sheet Metal Workers International Association Local Union 104 (the “Union”) is a
16 labor organization as defined in § 2(5) of the National Labor Relations Act (“NLRA”), 29 U.S.C.

17 §152(5), and is represented by counsel herein for the limited purpose of collecting union dues owing

18 as part of the subject contribution claims of Plaintiffs, and not for any other cause of action. The

19 Union expressly reserves its rights to pursue any other cause of action on its own against Defendant

20 Bos Sheet Metal, Inc.

21                3.           Bos Sheet Metal, Inc., a California corporation (“Defendant”) is an employer by

22 virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

23                                                                                  Jurisdiction

24                4.           Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by

25 virtue of ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of

26 ERISA and the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek

27 equitable relief to redress such violations, and seek all other appropriate relief under ERISA.

28                5.           Jurisdiction exists in this Court over all the claims by virtue of the Labor
                                                                                                                   -2-
                                                                                                          COMPLAINT
                                                                                                             Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 3 of 8




 1 Management Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the

 2 terms and conditions of a valid Bargaining Agreement.

 3                6.           To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 4 supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that

 5 they arise out of a common nucleus of operative facts that form the basis of the federal claims

 6 asserted herein, each of which has a substantial ground in federal jurisdiction.

 7                                                                                      Venue

 8                7.           Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an
 9 action is brought under ERISA § 502 in a district court of the United States, it may be brought at

10 Plaintiffs’ discretion, in the district where the plan is administered, where the breach took place, or

11 where a defendant resides or may be found, and process may be served in any other district where a

12 defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district

13 at their principal place of business in San Ramon, California. Thus, jurisdiction and venue are

14 properly grounded with this Court.

15                8.           Venue exists in this Court with respect to the claims under LMRA § 301(a), 29
16 U.S.C. § 185, as this Court has jurisdiction over the parties, as the Union maintains its principal

17 place of business in this district, its duly authorized officers or agents are engaged in representing

18 employee members in this district, and the claims arise in this district.

19                                                                       Intradistrict Assignment

20                9.           The basis for assignment of this action to this court’s Oakland Division is that all of

21 the events and omissions giving rise to Plaintiffs’ claims occurred in the County of Contra Costa,

22 where ERISA Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant

23 therefore failed to fulfill its statutory and contractual obligations to Plaintiffs.

24                                                                        Bargaining Agreement

25                10.          Bos Sheet Metal, Inc. entered into the Labor Agreement (“Labor Agreement”)

26 between Sheet Metal Workers International Association Local 162 and Sheet Metal and Air

27 Conditioning Contractors National Association’s Sacramento Valley Chapter, Northern San

28 Joaquin Chapter, Central Valley Chapter (“SMACNA”). Defendant is also signatory to a
                                                                                                                   -3-
                                                                                                          COMPLAINT
                                                                                                             Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 4 of 8




 1 Memorandum of Understanding (“MOU”) by and between the International Association of Sheet

 2 Metal, Air, Rail, and Transportation Workers, SMW Local Union No. 104 and SMACNA, which

 3 addresses wage and fringe rate increases effective July 1, 2013, and July 1, 2014. The Labor

 4 Agreement and MOU are collectively referred to herein as the “Bargaining Agreements.” The

 5 Bargaining Agreements, which incorporate the terms of the Trust Agreements establishing the Trust

 6 Funds (“Trust Agreements”), require Defendant to make payment of employer contributions to

 7 Plaintiffs’ Trust Funds, to the union for union dues, and to the other plans more fully described in

 8 the Bargaining Agreements and the Plan Documents of the ERISA Trusts. ERISA Plaintiffs are
 9 third-party beneficiaries of the Bargaining Agreements.

10                11.          Under the terms of the Bargaining Agreements, and the Trust Agreements
11 incorporated therein, Defendant is required to pay certain contributions to: the International

12 Training Institute For The Sheet Metal And Air Conditioning Industry, National Energy

13 Management Institute Committee, Sheet Metal Occupational Health Institute Trust, Vacation-

14 Holiday Savings Plan, Sheet Metal Workers’ Local Union No. 162 Vacation Plan, Northern

15 California Sheet Metal Workers’ Health Care Plan, Sheet Metal Workers’ of Northern California

16 Pension Trust Fund, Sacramento Valley Sheet Metal Heating And Air Conditioning Industry Fund,

17 SMWI Scholarship Fund, Labor Management Trust, 401 A Plan, Sacramento Valley Sheet Metal

18 Heating And Air Conditioning Apprentice and Mechanic Training Fund, Northern California Sheet

19 Metal Workers Excess Benefits Plan, Sheet Metal Workers of Northern California Pension Plan,

20 Sheet Metal Workers of Local No. 162, Defined Contribution Retirement Plan, Sheet Metal

21 Workers National Pension Trust Fund, Labor Management Cooperation Trust, Northern California

22 Valley, Modesto and Fresno Sheet Metal, Heating And Air Conditioning Apprentice And Mechanic

23 Training Funds, Sheet Metal And Air Conditioning Contractors’ National Industry Fund Of The

24 United States, Contractor Association Industry Fund, Sheet Metal Workers Local 104 Health Care

25 Trust, Sheet Metal Workers Local 104 Supplemental Health Care Plan, Sheet Metal Workers Local

26 104 Union Dues Check-Off, and the SMACNA Industry Fund (collectively referred to herein as the

27 “Bargained Plans”). Plaintiffs’ Boards of Trustees have been authorized to collect and distribute

28 monies due to the Bargained Plans under the Bargaining Agreements and Trust Agreements.
                                                                                                                   -4-
                                                                                                          COMPLAINT
                                                                                                             Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 5 of 8




 1                12.          Under the Bargaining Agreement, and the Trust Agreements incorporated therein,

 2 Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Plans, and the Union,

 3 certain sums of money, the amounts of which are determined by the hours worked by Defendant’s

 4 employees. Contributions are due on the twenty-second (22nd) day of the month following the

 5 month during which hours were worked, and are considered delinquent if not received by that day.

 6 Also under the terms of the Bargaining Agreement, and the Trust Agreements incorporated therein,

 7 Defendant is required to pay liquidated damages for each delinquent contribution payment, and

 8 interest on unpaid contributions from the delinquent date until paid, at the rates set by the
 9 Bargaining Agreement and Trust Agreements. Finally, the Bargaining Agreement and the Trust

10 Agreements require Defendant to reimburse Plaintiffs for attorneys’ fees and costs incurred in

11 relation to the collection of Defendant’s delinquent contributions.

12                13.          The Bargaining and Trust Agreements further require Defendant to maintain time
13 records or time cards, and to permit an authorized Trust Fund representative to examine such

14 records of Defendant as is necessary to determine whether Defendant has made full payment of all

15 sums owed to ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed

16 to provide full and prompt payment of all sums due to Plaintiffs, Defendant must reimburse

17 Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to

18 the Bargaining and Trust Agreements.

19                                                                           Factual Allegations

20                14.          Defendant has failed and refused to pay contributions for hours worked by its

21 employees during the month of May 2018. Liquidated damages and interest have been incurred and

22 are owed to Plaintiffs for the unpaid contributions for that period. September 2018 contributions

23 were due on October 22, 2018. The Trust Funds’ Administrator is in the process of confirming

24 receipt of report and payment for said contributions.

25                15.          Plaintiffs are also entitled to recover any and all other contributions, and all

26 liquidated damages and interest on delinquent contributions not specified above, found due on

27 timecards, audit, or otherwise, including estimated contributions for any months Defendant failed to

28 report to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct an audit to
                                                                                                                   -5-
                                                                                                          COMPLAINT
                                                                                                             Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 6 of 8




 1 determine whether there are any additional amounts due from Defendant.

 2                                   FIRST CAUSE OF ACTION
         For Payment of Delinquent Contributions, Interest, Liquidated Damages, Attorneys’ Fees
 3                                   and Costs Against Defendant

 4                16.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

 5                17.          Defendant has a contractual duty to timely pay the required contributions to

 6 Plaintiffs and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining

 7 Agreement and Trust Agreements. Defendant also has a contractual duty under the Bargaining

 8 Agreement, and Trust Agreements incorporated therein, to permit an audit of its records to
 9 determine whether it is making full and prompt payment of all sums required to be paid by it to

10 Plaintiffs, and to pay Plaintiffs all amounts found due as a result of an audit, including audit fees.

11                18.          In addition, Defendant has a statutory duty to timely make the required payments to
12 Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

13                19.          By refusing to permit an audit of its records, Defendant breached the Bargaining
14 Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

15                20.          Defendant’s failure and refusal to permit the audit and pay the required contributions
16 was at all times, and still is, willful. Defendant continues to breach the Bargaining Agreement, and

17 incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged.

18 Said refusal is unjustified and done with knowledge and intent.

19                21.          ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing

20 and irreparable injury, loss and damage unless Defendant is ordered specifically to perform all

21 obligations required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381,

22 the LMRA, 29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained

23 from continuing to refuse to perform as required thereunder.

24                22.          This Court is authorized to issue injunctive relief based on the traditional standard.

25 As set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

26 possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries.

27 The balance of hardships and advancement of public interest favor ERISA Plaintiffs.

28                23.          This Complaint does not in any manner relate to statutory withdrawal liability that
                                                                                                                   -6-
                                                                                                          COMPLAINT
                                                                                                             Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 7 of 8




 1 may or may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to

 2 pursue any such withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’

 3 Plan Documents, Trust Agreements, and the law.

 4                                                                                      Prayer

 5                WHEREFORE, Plaintiffs pray as follows:

 6                1.           For a judgment against Defendant as follows:

 7                             (a)           Any unpaid contributions, due at time of Judgment, including those

 8 determined as due by audit, timecards, or otherwise, including estimated contributions for any
 9 months Defendant fails to report to Plaintiffs pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. §

10 1132(g)(2)(A);

11                                        i.              To ERISA Plaintiffs and the Bargained Plans, in accordance with
12 ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

13                                       ii.              To the Union in accordance with the Bargaining Agreements.
14                             (b)           Liquidated damages on all late-paid and unpaid contributions in an amount
15 provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs,

16 ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

17                             (c)           Interest on all late-paid and unpaid contributions at the rates set in
18 accordance with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B),

19 29 U.S.C. § 1132(g)(2)(B).

20                2.           Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit

21 fees, in accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in

22 accordance with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29

23 U.S.C. § 185, for all Plaintiffs.

24                  3.          For an order,

25                             (a)           requiring that Defendant comply with its obligations to Plaintiffs under the

26 terms of the Bargaining Agreement and the Trust Agreements;

27                             (b)           enjoining Defendant from violating the terms of those documents and of

28 ERISA; and
                                                                                                                         -7-
                                                                                                                COMPLAINT
                                                                                                                   Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
              Case 3:18-cv-06501-LB Document 1 Filed 10/24/18 Page 8 of 8




 1                             (c)           enjoining Defendant from disposing of any assets until said terms have been

 2 complied with, and from continuation or operating of Defendant’s business until said terms have

 3 been complied with.

 4                4.           That the Court retain jurisdiction of this case pending compliance with its orders.

 5                5.           For such other and further relief as the Court may deem just and proper.

 6 Dated: October 24, 2018                                                                       SALTZMAN & JOHNSON
                                                                                                 LAW CORPORATION
 7

 8                                                                                   By:                            /S/
                                                                                                 Tino X. Do
 9                                                                                               Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                                                     -8-
                                                                                                                            COMPLAINT
                                                                                                                               Case No.:
     P:\CLIENTS\SHECL\Bos Sheet Metal 4\Pleadings\Word + Fillable PDFs\Bos Sheet Metal - Complaint.docx
